SWYGERT, Senior Circuit Judge,
concurring in part and dissenting in part.
I respectfully dissent from the majority’s holding that the replaying of certain tapes for the jurors during their deliberations did not deny petitioner a fair trial. I believe that the judge’s actions interrupting the jury’s deliberations so prejudiced petitioner as to violate his constitutional right to a fair trial by an impartial jury.
Prior to sending the jury out to deliberate, the trial judge determined that he would not allow tapes of conversations between petitioner and a key prosecution witness played into evidence at the trial to be taken into the jury room during deliberations. About two hours into deliberations, the jury sent a message to the judge asking for a road map and a transcript of the tapes. The judge denied the request, without informing counsel, because neither item was in evidence. The jurors then asked that the tapes and a tape recorder be sent *1391in. The judge discussed the question with the attorneys for both sides, then denied the request on the grounds that the jurors might accidentally damage the tapes and that the jurors had heard the tapes enough during the trial.
The jury deliberated for the rest of that day and part of the next when the trial judge informed the attorneys that he was going to call the jury back into court to ask if they were making progress and if not, to ask whether hearing the tapes again would help them arrive at a verdict. Counsel for petitioner objected, contending that replaying the tapes at that time would place prejudicial emphasis on that evidence. Despite this objection, the judge had the jury brought back into the courtroom and asked the foreman if the jury was making progress in its deliberations, to which the foreman answered in the affirmative. The trial judge nevertheless asked each juror if it would help them to hear the tapes again, and each juror said yes. The tapes were then played for the jury over petitioner’s objections. The jury retired to the jury room for forty-five minutes before returning a guilty verdict.
Errors of the trial court will not be reviewed by a federal court considering a petition for habeas corpus unless those errors amount to a constitutional violation. See Scalf v. Bennet, 408 F.2d 325, 327 (8th Cir. 1969), cert. denied, 396 U.S. 887, 90 S.Ct. 175, 24 L.Ed.2d 161 (1969). The Sixth Amendment, made applicable to the states by the Due Process Clause of the Fourteenth Amendment, guarantees a criminal defendant the right to trial by an impartial jury and statements or actions by the trial court that could influence the jurors violate this constitutional right and the due process right to a fair trial. Cf. Parker v. Gladden, 385 U.S. 363, 364-66, 87 S.Ct. 468, 470-471, 17 L.Ed.2d 420 (1966).
Considering the facts in the instant case, I believe that the trial court’s decision to replay the tapes could have resulted in the overemphasis of the probative value of the tapes or could have been construed by the jurors as an indication that the trial judge wanted them to return a verdict of guilty. It may have been proper, as the majority concludes, for the judge to have replayed the tapes in response to the jury’s request, but here the trial court denied that request. After the jury had been deliberating for approximately twenty hours, he called them into court to ask if they were making progress. Then, despite the affirmative reply from the foreman, he played the tapes again for the jurors. This cannot be characterized as mere “delay” in responding to the jury’s request to review this evidence because the trial judge had already expressly denied that request. In these circumstances, playing the incriminating tapes even after the jury indicated that it was progressing to a verdict was prejudicial. This conclusion that the jurors were influenced is further supported by the fact that after hearing the tapes, they returned a guilty verdict within forty-five minutes. See United States v. Harris, 391 F.2d 348, 356 (6th Cir. 1968).
For the foregoing reasons, I would reverse the district court’s denial of the writ on the petitioner’s conviction for solicitation.